To compel the Mayor to file his approval of a liquor bond, and the recorder to endorse upon the bond the approval of the Council.
The circuit judge dismissed the petition as to the mayor and granted the writ as to the recorder.
Affirmed November 19, 1895, with costs.
The Mayor vetoed the proceedings of the Council approving the bond, and the recorder refused to certify the action of the Council, on the ground that a two-thirds vote of the Council was necessary, as in the passage of an ordinance, and the resolution was adopted by a majority vote only.
*1244Held, that the charter provision, requiring ordinances or resolutions of the Council to be approved by the Mayor, has no application to the approval of a liquor bond, and that a two-thirds vote of the Council is not necessary.